DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
	Claims 5 and 6 are objected to for the following informalities. The use of the parentheses within these claim i.e. “(mm)” creates a lack of clarity as to whether or not mm are intended to be part of the limitations. Presumably, applicant intended to change “(mm)” to “in mm” similar to the changes made in claims 2, 3, 4, 7-8. Correction and clarity is required 
Claim Rejections - 35 USC § 112
Claims 2-3, 5-7 and 20 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, the definition of the terms “f34” and “f567” as read in light of independent claim 1, from which this claim depends, is vague and indefinite. Specifically, independent claim 1 is claiming the wide angle lens system “comprising” the seven lens elements as claimed. As such, there can be intervening lenses between any or each of the seven lenses. With respect to “f34”, it is therefore not clear if applicant is intending to claim that there are no intervening lenses between the third wherein there are no intervening lenses between the third lens and the fourth lens and there are no intervening lenses between the fifth lens, the sixth lens and the seventh lens and wherein, when a combined focal length…”.  
	With respect to claim 3, the definition of the terms “f34” as read in light of independent claim 1, from which this claim depends, is vague and indefinite for the same reasoning set forth above with respect to the 112 rejection of claim 2. For purposes of examination, the assumed meaning is “according to claim 1, wherein there are no intervening lenses between the third lens and the fourth lens and wherein, when a combined focal length…”.
	With respect to claim 5, the definition of the terms “f567” as read in light of independent claim 1, from which this claim depends, is vague and indefinite for the same reasoning set forth above with respect to the 112 rejection of claim 2. For purposes of examination, the assumed meaning is “according to claim 1, wherein there are no intervening lenses between the fifth lens, the sixth lens and the seventh lens and wherein, when a combined focal length…”.
wherein there are no intervening lenses between the first lens and the second lens and wherein, when a combined focal length…”.
	With respect to claim 7, the definition of the terms “f12” and “F34567” as read in light of independent claim 1, from which this claim depends, is vague and indefinite for the same reasoning set forth above with respect to the 112 rejection of claim 2. For purposes of examination, the assumed meaning is “according to claim 1, wherein there are no intervening lenses between the first lens and the second lens and there are no intervening lenses between the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens and wherein, when a combined focal length…”.
	With respect to claim 20, it is not clear if applicant is claiming the wide angle lens system for use in a stereographic projection system… (in which case the use of the wide angle lens in such a projection system would merely go the intended use of the wide angle lens system) or if applicant is intended to claim a projection lens system comprising the wide angle lens system and further with the projection lens system as a stereographic system etc. Additionally, the claimed “in which a peripheral image is larger than a central image is vague and indefinite. If this is intended as structure of the system then this needs to be more positively and distinctly claimed. The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning of claim 20 is:
A projection lens system comprising, the wide angle lens according to claim 1 and further wherein the projection lens system is a stereographic projection system constructed such that a peripheral image is larger than a central image”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa patent number 6,038,085 in view of Liu et al publication number 2018/0210177. 
With respect to claim 1, Nakazawa discloses the limitations therein including the following: a wide angle lens system (abstract) comprising a first lens (figs 1, 2 and corresponding embodiments 1 and 2, such as fig 1, embodiment 1, lens “L1”); a second lens on an image side of the first lens (figs 1, 2 and corresponding embodiments 1 and 2, such as fig 1, embodiment 1, lens “L2”); a third lens on the image side of the second lens (figs 1, 2 and corresponding embodiments 1 and 2, such as fig 1, embodiment 1, 
With respect to claim 1, Nakazawa discloses as is set forth above but does not disclose the third, fourth, sixth and seventh lenses formed of plastic. However, the examiner takes Judicial Notice that it is well known in the art of lens systems to use glass lenses such as all glass lens elements when the emphasis is on providing improved optical performance including with temperature variations or to use plastic lenses such as all plastic lens elements when the emphasis is on reducing the cost and 
With respect to claim 2, Nakazawa further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 3.4). 
 With respect to claim 3, Nakazawa further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 8.1). 
With respect to claim 4, Nakazawa further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 3.4).
With respect to claim 5, Nakazawa further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 2.3).
With respect to claim 6, Nakazawa further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 2.2).
With respect to claim 11, Nakazawa further discloses the fifth lens as a biconvex lens having both object and image side convex surfaces (figs 1, 2 and corresponding embodiments 1 and 2, such as fig 1, embodiment 1, lens L6). 

With respect to claim 14, Nakazawa further discloses n4≥1.6 (embodiment 1 = 1.84666); and vd4≤26 (embodiment 1 = 23.8). 
Claims 1-2, 5-8, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito patent number 5,477,389 in view of Liu et al publication number 2018/0210177. 
With respect to claim 1, Ito discloses the limitations therein including the following: a wide angle lens system (abstract) comprising a first lens (fig 3, embodiment 2, lens of surfaces r1-r2); a second lens on an image side of the first lens (fig 3, embodiment 2, lens of surfaces r3-r4); a third lens on the image side of the second lens (fig 3, embodiment 2, lens of surfaces r5-r6); a fourth lens on the image side of the third lens (fig 3, embodiment 2, lens of surfaces r6-r7); an aperture on the image side of the fourth lens a first lens (fig 3, embodiment 2, the stop “S”); a fifth lens on the image side of the aperture (fig 3, embodiment 2, lens of surfaces r8-r9); a sixth lens on the image side of the fifth lens (fig 3, embodiment 2, lens of surfaces r10-r11); a seventh lens on the image side of the sixth lens (fig 3, embodiment 2, lens of surfaces r11-r12); the first lens is a negative meniscus lens having a convex surface facing the object side (fig 3, embodiment 2, lens of surfaces r1-r2); the second lens is a negative meniscus lens having a concave surface facing the image side (fig 3, embodiment 2, lens of surfaces 

With respect to claim 2, Ito further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 3.8). 
 With respect to claim 5, Ito further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 3.3).
With respect to claim 6, Ito further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 2.0).
With respect to claim 7, Ito further discloses the satisfaction of the claimed mathematical condition (embodiment 2 = 0.5).

With respect to claim 11, Ito further discloses the fifth lens as a biconvex lens having both object and image side convex surfaces (embodiment 2, lens of surfaces r8-r9). 
With respect to claim 12, Ito further discloses the third lens as a biconcave lens having concave object and image side surfaces (embodiment 2, lens of surfaces r5-r6); the fourth lens as a biconvex lens having both object and image side convex surfaces (embodiment 2, lens of surfaces r6-r7). 
With respect to claim 14, Ito further discloses n4≥1.6 (embodiment 1 = 1.84666); and vd4≤26 (embodiment 1 = 23.9). 
With respect to claim 15, Ito further discloses n4≥1.6 (embodiment 1 = 1.84666); and vd4≤26 (embodiment 1 = 23.9). 
Claims 1-2, 6-7, 11-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo publication number 2018/0188481 in view of Liu et al publication number 2018/0210177. 
With respect to claim 1, Zuo discloses the limitations therein including the following: a wide angle lens system (abstract) comprising a first lens (figs and corresponding examples such as fig 1, example 1, the lens of surfaces 1-2); a second lens on an image side of the first lens (figs and corresponding examples such as fig 1, example 1, the lens of surfaces 3-4); a third lens on the image side of the second lens (figs and corresponding examples such as fig 1, example 1, the lens of surfaces 9-10); a fourth lens on the image side of the third lens (figs and corresponding examples such 
With respect to claim 1, Zuo discloses as is set forth above but does not disclose the third, fourth, sixth and seventh lenses formed of plastic. However, the examiner takes Judicial Notice that it is well known in the art of lens systems to use glass lenses such as all glass lens elements when the emphasis is on providing improved optical performance including with temperature variations or to use plastic lenses such as all plastic lens elements when the emphasis is on reducing the cost and weight of the system. Regardless, Liu teaches that in forming a lens system one can form the lens elements of glass when the emphasis is on providing greater degrees of freedom in the design of the system or to use plastic lenses when the emphasis is on reducing the 
With respect to claim 2, Zuo further discloses the satisfaction of the claimed mathematical condition (example 1 = 1.2). 
With respect to claim 6, Zuo further discloses the satisfaction of the claimed mathematical condition (example 1 = 1.4).
With respect to claim 7, Zuo further discloses the satisfaction of the claimed mathematical condition (example 1 = 0.2).
With respect to claim 11, Zuo further discloses the fifth lens as a biconvex lens having both object and image side convex surfaces (fig 1, example 1, the lens of surfaces 13-14). 
With respect to claim 12, Zuo further discloses the third lens as a biconcave lens having concave object and image side surfaces (fig 1, example 1, the lens of surfaces 9-10); the fourth lens as a biconvex lens having both object and image side convex surfaces (fig 1, example 1, the lens of surfaces 10-11). 
With respect to claim 16, Zuo further discloses at least one of the object and image side surfaces of the second lens as aspheric (figs and corresponding examples such as fig 1, example 1, the lens of surfaces 3-4). 

Examiner’s Comments
	Yamazaki et al publication number 2014/0347494 (such as paragraphs 0004, 0026) and Abe et al publication number 2003/0086184 (such as paragraph 0109) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of lens systems to cement lenses together through the use of a resin adhesive for the purpose of providing improved cementing and optical properties within the cemented lens.               
Matsunaga et al publication number 2018/0024331 (such as paragraph 0007) is being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of lens systems to use glass lenses when the emphasis is on providing improved optical performance including with temperature variations or to use plastic lenses when the emphasis is on reducing the cost and weight of the system. 
Prior Art Citations
	Ichikawa publication number 2017/0108675 (fig 16 embodiment), Okumura publication number 2011/0164324, Mizuguchi publication number 2004/0021958 and Ikemori patent number 4,310,222 are being cited herein to show additional references that would have made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 9-10, 13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of the claimed wide angle lens system specifically including, as the distinguishing features in combination with the other limitations, the first through seventh lenses as claimed having the specific lens structure as claimed, the aperture located between the fourth and fifth lenses as claimed, the two cemented lenses each joined by a resin material as claimed, the third, fourth, sixth and seventh lenses each as plastic lenses as claimed, and further wherein in each of the third and fourth lens, at least one of a lens surface on the object side and a lens surface on the image side is aspheric. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed wide angle lens system specifically including, as the distinguishing features in combination with the other limitations, the first through seventh lenses as claimed having the specific lens structure as claimed, the aperture located between the fourth and fifth lenses as claimed, the two cemented lenses each joined by a resin material as claimed, the third, fourth, sixth and seventh lenses each as plastic lenses as claimed, and further wherein the fifth lens is a glass lens. Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed wide angle lens system . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 21, 2021